DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 25-45 are allowable.
Supplemental Amendments
Claims 05/05/2022 are entered.
Claims 05/13/2022 are entered.
Claims 05/13/2022 superseded all others.
REASONS FOR ALLOWANCE

A. PROBLEM TO BE SOLVED AND OVERVIEW OF ART IN VIEW OF 
(I) Applicant Admitted Prior Art, (II) Yaga, (III) IFW 16383720, (IV) US 11,223,877 B2, (V) US 2016/0028552, and (VI) US10075298
On page 5 of the Spec., Applicant references the well-known white paper by Nakamoto (2009). Applicant expounds on miners, blocks, and the chain using cryptographic. See Spec. at p. 5. Applicant goes on to discuss OP_RETURN and bitcoin script as admitted prior art along with a lock. See Spec. at 5–6. Applicant goes on to cut against the prior art of Bitcoin (which is a type of blockchain) by discussing public or—as a term of art—permissionless networks.1 Applicant goes on to point to Git for which is for version control as prior art. See Spec. at pp. 6, 9.
Reading the disclosure as a whole, Examiner submits that the problem to be solved relates to managing contracts and versions. But c.f. instant claim 1 (finding no reference to versions, only hashes as document ID).2

A1. Other Solutions of Non-Cryptographic Hashes for Versioning
Further using post-dating references pursuant to MPEP 2124, Examiner3 mailed out—in an unrelated Application but related in that it is directed towards blockchain—an allowance for 16383720 (‘720) (which is now patent US 11,223,877 B2).4 In ‘720, ‘720-Applicant seeks to solve the same problem. That is, since the blockchain is immutable, document management is difficult. 720’—Applicant solves this problem using noncryptographic hashes embedded into the blockchain. See 16383720 Notice of Allowance and Fees Due (PTOL-85) at p. 3 (showing Fig. 7); see Pat. No. 10,075,298 at col. 6 (“immutable data store”), col. 50 (finding “non-cryptographic hash” and citing Hunt-Mc Illory)

A2. Other Solutions Cont. of Forking for Versioning
In a reference that antedates, US 2016/0028552 A1 (‘552) by Spanos5 et al., the problem to be solved is similar/same in that there is version management for the blockchain. See ‘552 at 0034 (“versioning or any kind of data that can be stored”).Spanos seeks to solve this problem by utilizing forking. See, e.g., Figs. 4–5.

B. APPLICANTS NEW SOLUTION REFERENCES TO PRIVATE REPOSITORY
Unlike ‘720 and ‘552, Applicant seeks to solve this problem of immutability by linking a public repository (i.e., the blockchain) and private repository using references. This is what Applicant is getting at when referencing permissionless and permissioned networks in the Spec. Similar to 11, 126, 976 (‘976) by Haldenby et al. in the problem to be solved but widely different in implementation, Applicant has some type of hybrid permissioned/permissionless chain. See ‘976 at col. 4 (“hybrid blockchain”). But see ‘976 at col. 8 (by implementing a “master key”).

C. BENEFITS
In view of the prior art, Applicant’s claims are differentiated through the use of references/links.  Blockchain requires immutability for security but blockchain alone does not allow for version (overriding) management. That is, Applicant is able to gather than benefits of blockchain’s security while not eviscerating its principle security function.

D. OTHER COMMENTS
Examiner searched microservices, databases, or more generally, G06F*. Although blockchain is a database, traditional databases may or may not be analogous. Blockchain operates differently from traditional relational databases in that is public (i.e., permissionless). But blockchain may not operate differently from decentralized computing system that may use microservices. C.f. Instant SNRT “Search History Report Run Date 2022-05-09 UTC Searches:19 Markers: 0” at p. 8–9 (searching for microservices and searching for urls).

E. OBJECTIONS

E1. Claim Objections
Claim 38 recites: “A nontransitory…to perform an operation to:….” Please change singular to plural. For example, the language may read “the operations of.”

E2. Drawings
Fig. 4 is objected to under 37 CFR 1.83(a) because they fail to show matter as described in the specification.
Rule 83(a) recites:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(Id. (emphasis added).)

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Perform as follows:
(I) Follow instructions as at least indicated in the interview summary; and 
	O.A. Appendix (04/29/2022) 2 of 3 at p. 4 discloses at least:

    PNG
    media_image1.png
    1038
    826
    media_image1.png
    Greyscale

(II) Any new items should be labeled with new numerical values. 

E3. Specification
Two requirements are listed below.
(1) The title of the invention of “SYSTEM AND METHOD FOR SECURE MANAGEMENT OF DIGITAL CONTRACTS” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Following p. 7 which discloses “mutual reference,” the following title is suggested: 
SYSTEM AND METHOD FOR CREATING A MUTUAL REFERENCE BETWEEN A BLOCKCHAIN AND A PRIVATE REPOSITORY.
(2) Following amendments to Fig. 4 and following new numerical values (if needed), Applicant should update Spec. as appropriate.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not go into detail on “permissioned” or “permissionless” networks as terms of art. For more information on this term of art, please refer to Yaga et al. (“NISTIR 8202”) (dated Oct. 2018), which is authored by the authority of the National Institute of Standards and Technology. See, generally, Yaga at Chapter 2.1 (outlining permissionless), 2.2 (outlining permissioned). While Yaga postdates on 2018, the reference may be used to establish an evidentiary floor for a POSITA’s skill or may be used to define terms. See MPEP 2124 (exception to the rule).
        2 More specifically, the claims are the measure of the invention. Albeit the claims allow for version management, the claims are not limited to version management. They are broader.
        3 The same Examiner that is allowing this Application.
        4 The IFW for App. ‘720 and all documents are herein incorporated by reference in totality for the intrinsic evidence of record.
        5 Similar to ‘720 Application, Examiner has used Spanos in other Office Actions.